861 F.2d 1333
Jerry W. and Jeanette MULDER, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 87-4810.
United States Court of Appeals,Fifth Circuit.
Dec. 6, 1988.

Merle R. Flagg, Dallas, Tex., for petitioners-appellants.
William F. Nelson, Chief Counsel, I.R.S., Michael L. Paup, Chief Appellate Sec. Tax Div., Dept. of Justice, Doris D. Coles, Gary R. Allen, Acting Chief, William S. Rose, Acting Asst. Atty. Gen., Janet Kay Jones, Richard Farber, John A. Dudeck, Jr., Roger M. Olsen, Asst. Chief, Washington, D.C., for respondent-appellee.
Appeal from the Decision of the United States Tax Court.
ON PETITION FOR REHEARING
(Opinion Sept. 19, 5th Cir.1988, 855 F.2d 208)
Before WISDOM, REAVLEY and POLITZ, Circuit Judges.
PER CURIAM:


1
The petition for rehearing correctly notes that the record in this cause does not show that the notice of deficiency was sent by certified mail with a return receipt requested.  The record is silent about a return receipt;  the references to such in our opinion should be deleted.  Having reconsidered the appeal in light of this factual correction, we reach the same conclusion and reconfirm our earlier ruling.  The petition for rehearing is DENIED.